Citation Nr: 1741763	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for pharyngitis, to include as secondary to a dental disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2013, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The claims for service connection for a low back disability, pharyngitis, and a skin rash were remanded by the Board in July 2014.  While the claims were pending, a November 2016 rating decision granted service connection for a skin rash.  As the grant of service connection is considered a full grant of the benefit sought on appeal, the claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to service connection for pharyngitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that a low back disability was incurred in active service; the current low back disability, to include arthritis, was not present until more than one year after separation from active service and is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by January 2009, September 2009, and January 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The evidence includes the Veteran's partial service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

The Board notes that despite VA efforts, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (December 17, 2009); Formal Finding for Reserve Treatment Records (June 17, 2010).  The Board further notes that the Court of Appeals for Veterans Claims (Court) has held that in cases where service records are lost or presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The missing service records does not establish a heightened benefit-of-the-doubt standard, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.  

The Veteran was afforded a VA examination and medical opinion for a low back disability in May 2016.   Upon review, the Board finds the VA examination and opinion are adequate for adjudication purposes because the VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the July 2014 remand have been undertaken, as an adequate VA examination and medical opinion were obtained and the Veteran was provided notice and an opportunity to submit, or authorize the release of, any outstanding, relevant private treatment records relating to his claim of entitlement to service connection for a low back disability.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran asserts that he has a low back disability related to active service.  He specifically contends that he began having back pain in service after falling from a military vehicle.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disability, to include arthritis, was incurred in active service or within one year of separation from service.  Service treatment records were negative for symptoms of, or treatment for, a low back disorder.  No spine abnormalities were noted on a May 1994 separation examination and the Veteran reported no recurrent back pain in the May 1994 report of medical history.  The Veteran reported low back pain in a February 2010 VA examination and testified to receiving private treatment for low back pain at a June 2013 hearing.  Lumbar spine arthritis was diagnosed in a May 2016 VA examination report with an onset date of 2013 and was demonstrated in a May 2016 imaging report.

As such, the probative evidence of record establishes that the Veteran's lumbar spine arthritis was not present in service or within one year of separation from service.  Rather, the evidence demonstrates that lumbar arthritis began around 2013.  Moreover, the Veteran has not alleged that he was diagnosed or treated for lumbar spine arthritis in service or within one year after his September 1994 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

Further, there is no competent evidence of a nexus between the Veteran's low back disability and his military service.  

The May 2016 examination and medical opinion determined that the Veteran's post-service low back diagnosis was less likely as not related to his active service, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The examiner is a VA physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file and pertinent medical history and provides a persuasive rationale that the Veteran's back disability was not etiologically related to military service, to include a fall from the back of a vehicle, because the Veteran's own reports of back pain were vague until about 2004.  The examiner elicited a medical history from the Veteran at the examination, noting the Veteran's reports of treatment with muscle relaxants and pain medication about two weeks after the in-service fall and that his subsequent discussion of intermittent back pain was vague, but that he recalled having back pain in 2004 and reported that a private treatment provider found disc disease on an X-ray report.  The Veteran further stated that his back worsened around 2013 and has since required time off of work with recurrent steroid injections.  The examiner explained that a ten year gap between the in-service fall and when the Veteran began seeking treatment in 2004 was too long for there to be an etiological connection between the incident and a current back disorder.  Further, the examiner noted that the in-service injury did not result in a profile for the back.  

The examiner's opinion is consistent with the other evidence of record, to include post-service treatment records indicating the Veteran first sought treatment for symptoms of back pain in 2009.  Moreover, the lay statements are not in conflict with the VA examiner's findings and opinion.  A July 2013 letter from S.H. indicated meeting the Veteran in 2006 and noting physical changes in the Veteran over time.  In December 2016 letters, the Veteran's wife reported observing an increase in the Veteran's pain as he aged that interfered with daily activities and a servicemember, B.P., reported witnessing the Veteran fall from a military vehicle onto his back during a training exercise and that he assisted the Veteran in his home during flare-ups.  As noted above, the May 2016 examiner supported the medical opinion on a finding that there were only vague assertions of symptoms for the ten years since the Veteran's separation from active service and, at most, the lay statements reflect that an in-service injury occurred and that the Veteran experienced symptoms of back pain many years post-service.  

The Board finds the VA examiner's opinion to be the most probative evidence of record and that it is supported by other evidence of record.  Although the Veteran reported back pain since service due to an in-service fall and may sincerely believe that he has a back disability related to service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking it to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against a finding that the Veteran's low back disability was caused or aggravated by service, and service connection may not be presumed.  Thus, the claim for service connection is denied.  


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran seeks entitlement to service connection for pharyngitis, to include as secondary to gingivitis.  

The July 2014 remand directed that the adjudication of the claim be postponed pending development on the referred claim for service connection for a dental disability for treatment and compensation purposes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The RO referred a claim for service connection for a dental disability for treatment purposes to a VA Medical Center to determine eligibility for outpatient treatment pursuant to 38 C.F.R. § 17.161.  A January 2015 letter notified the Veteran that he was ineligible for dental care and the RO subsequently adjudicated and denied the claim for service connection for a dental disability for compensation purposes in November 2016.  In June 2017, the Veteran filed a notice of disagreement with the November 2016 rating decision.  As the claim for service connection for a dental disability for compensation purposes is still pending further development at the RO, remand is again required until there is a resolution of the intertwined service connection claim.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to service connection for pharyngitis must be deferred until such time as the claim for service connection for a dental disability is perfected for appeal or the time period in which to do so has expired.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


